IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CDL, INC.,                            : No. 534 EAL 2014
                                      :
                   Petitioner         :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
             v.                       :
                                      :
                                      :
CERTAIN UNDERWRITERS AT               :
LLOYD'S OF LONDON AND BURNS &         :
WILCOX, LTD,                          :
                                      :
                   Respondents        :


                                   ORDER


PER CURIAM

     AND NOW, this 1st day of May, 2015, the Petition for Allowance of Appeal is

DENIED.